1
2
3
4
5                                     UNITED STATES DISTRICT COURT

6                                   EASTERN DISTRICT OF CALIFORNIA

7
8    HWA SUNG SIM,                                     )   Case No. 1:16-cv-01051-SAB (PC)
                                                       )
9                     Plaintiff,                       )
                                                       )   ORDER APPROVING JOINT STIPULATION FOR
10            v.                                           PLAINTIFF TO FILE A DECLARATION OF
                                                       )   BIJAN ZARDOUZ, M.D., IN SUPPORT OF HIS
11                                                     )   OPPOSITION TO DEFENDANTS’ MOTION FOR
     MONICA DURAN, et al.,
                                                       )   SUMMARY JUDGMENT
12                    Defendants.                      )
                                                       )   [ECF No. 61]
13                                                     )
14            Plaintiff Hwa Sung Sim is appearing in forma pauperis in this civil rights action pursuant to 42
15   U.S.C. § 1983.
16            On November 28, 2018, the parties filed a joint stipulation for leave of court for Plaintiff to file
17   a declaration from Bijan Zardouz, M.D., in support of Plaintiff’s opposition to Defendants’ motion for
18   summary judgment.
19            It is HEREBY ORDERED that Plaintiff is granted leave of court to file a declaration from
20   Bijan Zardouz, M.D., in support of Plaintiff’s opposition to Defendants’ motion for summary
21   judgment.
22
23   IT IS SO ORDERED.
24
     Dated:        November 29, 2018
25                                                         UNITED STATES MAGISTRATE JUDGE

26
27
28

                                                           1
